Van Brunt, P. J. (dissenting):
I am of opinion that this motion should .have been denied. The only evidence that either of those defendants resided in Washington county is that contained in the affidavit of Henry G. Burleigh,, Submitted upon this motion, in which he swears that the defendants are both residents of the county of Washington in this State. It is conceded by the prevailing opinion that this affidavit is false in respect to the residence of the' defendant Brackett W. Burleigh, it having been shown that the latter was a voter in the county of Essex ánd a trustee of the village of Ticonderoga and that his family resided in that village.
It is difficult to see how any judicial action can be taken upon an affidavit of this character where it is shown to be knowingly false In one of its material particulars, simply because quite as positive evidence to contradict it in other material parts is not furnished. The affidavit of Henry G. Burleigh having been shown to be knowingly false as to the residence of Brackett W. Burleigh, the court should have rejected the affidavit until some further proof was offered in respect to the residence of Henry G. Burleigh than his mere statement that he resided in the county of Washington without stating in what part of the county he has fixed his legal residence. It is shown that his family resided in Ticonderoga and that, he stays with his family from Saturday until Monday ; and yet it is. said that this motion was properly granted because the ■ allegation that the defendant Henry G. Burleigh is a resident of Washington county is nowhere denied. Facts are shown from which residence in Essex county can be inferred, and there is no contradiction of this inference except by an affidavit which- is shown to be false and admitted to be false in respect to one of the defendants, as to whose residence Henry G. Burleigh had apparently as complete knowledge as' he had of his own. Henry G. Burleigh nowhere states where he resides in Washington county, and all that the plaintiff could do was to show that he lived with his' family in the village *103of Ticonderoga, and he thereby established facts from which the inference of Henry G. Burleigh’s residence in the county of Essex could be drawn. Ordinarily it takes but slight evidence to overcome averments contained in an affidavit which is shown to be absolutely false in respect to other material parts.
The order should be reversed.
Order affirmed, with ten dollars costs and disbursements.